Proceeding pursuant to CPLR article 78, transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from refusing to obey a direct order and violating movement regulations. The determination was administratively reversed on May 23, 2003 and all references thereto have been expunged from petitioner’s institutional records. As petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808 [2000]; Matter of Maldonado v Miller, 259 AD2d 912 [1999]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.